Exhibit 10.16
10.16 Agreement for Sale of Corn between Wenshang County Xingu Grain
Reserve Co., Ltd. and Shandong Xiangrui Pharmacy Co., Ltd.
Party A: Wenshang County Xingu Grain Reserve Co., Ltd.
Party B: Shandong Xiangrui Pharmacy Co., Ltd.

•  
General Information

  •  
Pursuant to the contract entered on June 30, 2010, Party B will buy corn of 2800
tons from Party A.

•  
Fees of the Commodity and Payment Arrangement

  •  
The total fees will be RMB 5,600,000.
    •  
Party B shall pay down payment of RMB 100,000 upon signing of contract and pay
the rest before the goods are delivered.

•  
Delivery Date

  •  
nil

•  
Headlines of the articles omitted

  •  
Validity, Modification and Termination of Contract
    •  
Dispute Settlement
    •  
Breach of the Agreement
    •  
Miscellaneous

 

 